Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein” in line 1 should be deleted.  Appropriate correction is required.

Drawings
The drawings (Fig 4) is objected to under 37 CFR 1.83(a) because it fail to show [S204a. judging whether the sample size of the training samples stored in the training library satisfies a second condition] as described in the specification as filed page 13 para 0054 and also as claimed in claim 5. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the high confidence coefficient" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 2, therefore it is rejected.

Claim 3 recites the limitation "the image sample library" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the limitation "the identification module" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 

5 recites the limitation "the identification module" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US20170082555) hereafter He (Single reference 103 as the claimed limitations are disclosed/shown in multiple figs/embodiments).

  
1. Regarding claim 1, He discloses an image identification method (figs 1, 6 and 7 shows a system/method/ computer readable medium performing the steps), wherein comprising: identifying (fig 6 and paras 0126 discloses identifying/classifying the high confidence defects/data sample 604 and low confidence defects/data sample 606 from the input data sample 600 meeting the above claim limitations identifying data sample using the classifier (model 602) to obtain the category confidence coefficient of the sample); and retrieving similar artificial identification examples of the (fig 6, para 0126 shows the output 606 from the model 602 outputting the data sample 606 (i.e retrieving similar identification examples of the data sample having the confidence category is less than the first predetermined threshold i.e the low confidence category examples 606 (i.e less than first predetermined threshold), examiner notes that the specifics of a first predetermined threshold are not required by the current claim))), and using an identification result of a target artificial identification example having a highest confidence coefficient among the similar artificial identification examples as the identification result of the (fig 6 and para 0126 shows the output 610 (result 610 are highest confidence defects examples/ amongst the similar artificial identification examples 606) i.e the identification result of the target artificial identification example having a highest confidence coefficient among the similar artificial identification examples meeting the above claim limitations). Examiner notes that fig 6 embodiment discloses and shows data as being inputted and identification/classification as seen in fig 6 and para 0126. Fig 6 however do not recite “image sample”. Fig 1 and para 0035 shows and discloses generating the images for the defect classification i.e the input data for fig 6 as the generated image data being para 0127.

2. Regarding claim 2, He discloses the method according to claim 1, wherein after using the identification result of the target artificial identification example having the highest confidence coefficient among the similar artificial identification examples as the identification result of the image sample (fig 6 para 0126 step 612 shows after the output 610 (result 610 are highest confidence defects examples/ amongst the similar artificial identification examples 606) i.e the identification result of the target artificial identification example having a highest confidence coefficient among the similar artificial identification examples meeting the above claim limitations), the method further comprises: storing the image sample in a training sample library of training samples as an image retrieval example with the high confidence coefficient when the image category confidence coefficient of the image sample is greater than or (figs 3-6, steps 304, fig 4 step 414, fig 5 step 510 paras 0052, 0059 and 0126, 0137 shows and discloses storing a training set as image retrieval example with high confidence coefficient (i.e greater than the first predetermined threshold (i.e the low confidence coefficient) in the library obviously meeting the above claim limitations). 

3. Regarding claim 4, He discloses the method according to claim 2, further comprising: training the image classification model by using training samples in the training sample library, wherein the training samples comprise the artificial identification example and the image retrieval example with the high confidence coefficient (figs 3-6, steps 304, fig 4 step 414, fig 5 step 510 paras 0052, 0059 and 0126, 0137 shows and discloses storing a training set as image retrieval example with high confidence coefficient in the library obviously meeting the above claim limitations). 

4. Regarding claim 6, He discloses the method according to claim 1, wherein after identifying the image sample by using the image classification model to obtain the identification result, the method further comprises: outputting the identified identification result of the image sample when it is determined that the image category confidence coefficient of the image sample is greater than (fig 6, para 0126 shows the high confidence results (i.e greater than the first predetermined threshold) output as the classified results in 614, examiner notes that the specifics of the output are not required by the current claim).  

5. Claim 7 is a corresponding system claim of claim 1. See the explanation of claim 1. He discloses in para 0133 and in figs 1, 6 and 7 a system comprising: a memory; and a processor, wherein the memory is configured to store a computer execution code, wherein the processor, upon execution of the computer execution code, is configured to: identify an image sample by using an image classification model to obtain an image category confidence coefficient of the image sample; and retrieve similar artificial 

6. Claim 8 is a corresponding non-transitory computer storage medium claim of claim 1. See the explanation of claim 1. He discloses and shows in para 0133 and in figs 1,6-7 the non-transitory computer-readable medium configured to store computer software instructions used by an image identification system comprising a memory and a processor, wherein the computer software instructions, upon execution by the processor, results in the processor being configured to: identify an image sample by using an image classification model to obtain an image category confidence coefficient of the image sample; and retrieve similar artificial identification examples of the image sample when it is determined that the image category confidence coefficient is less than a first predetermined threshold, and using an identification result of a target artificial identification example having a highest confidence coefficient among the similar artificial identification examples as the identification result of the image sample.  

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669